USCA11 Case: 22-13200    Document: 22-1     Date Filed: 12/28/2022   Page: 1 of 2




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 22-13200
                          Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       SANCHEZ LEE,


                                                  Defendant-Appellant.


                          ____________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                 D.C. Docket No. 4:10-cr-00054-MW-MAF-14
                          ____________________
USCA11 Case: 22-13200      Document: 22-1     Date Filed: 12/28/2022     Page: 2 of 2




       2                      Opinion of the Court                 22-13200


       Before JILL PRYOR, LUCK, and MARCUS, Circuit Judges.
       PER CURIAM:
               Richard Summa, appointed counsel for Sanchez Lee in this
       direct criminal appeal, has moved to withdraw from further repre-
       sentation of the appellant and filed a brief pursuant to Anders v.
       California, 386 U.S. 738 (1967). Our independent review of the en-
       tire record reveals that counsel’s assessment of the relative merit of
       the appeal is correct. Because independent examination of the en-
       tire record reveals no arguable issues of merit, counsel’s motion to
       withdraw is GRANTED, and Lee’s revocation of supervised release
       and sentence are AFFIRMED.